       Case 4:18-cr-01256-CKJ-JR Document 63-2 Filed 03/26/19 Page 1 of 3

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between February 13, 2019 and March 14, 2019. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. Joshua Joel Pratchard

Court Case No:              CR18-1256 TUC CKJ (JR)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   02/13/2019                      24.0                          Verified
         2                   02/14/2019                      24.0                          Verified
         3                   02/15/2019                      24.0                          Verified
         4                   02/16/2019                      24.0                          Verified
         5                   02/17/2019                      24.0                          Verified
         6                   02/18/2019                      24.0                          Verified
         7                   02/19/2019                      24.0                          Verified
         8                   02/20/2019                      24.0                          Verified
         9                   02/21/2019                      24.0                          Verified
        10                   02/22/2019                      24.0                          Verified
        11                   02/23/2019                      24.0                          Verified
        12                   02/24/2019                      24.0                          Verified
        13                   02/25/2019                      24.0                          Verified
        14                   02/26/2019                      24.0                          Verified
        15                   02/27/2019                      24.0                          Verified
        16                   02/28/2019                      24.0                          Verified
        17                   03/01/2019                      24.0                          Verified
        18                   03/02/2019                      24.0                          Verified
        19                   03/03/2019                      24.0                          Verified
        20                   03/04/2019                      24.0                          Verified
        21                   03/05/2019                      24.0                          Verified
        22                   03/06/2019                      24.0                          Verified
        23                   03/07/2019                      24.0                          Verified
        24                   03/08/2019                      24.0                          Verified
        25                   03/09/2019                      24.0                          Verified
        26                   03/10/2019                      24.0                          Verified
        27                   03/11/2019                      24.0                          Verified
        28                   03/12/2019                      24.0                          Verified
        29                   03/13/2019                      24.0                          Verified
        30                   03/14/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
      Case 4:18-cr-01256-CKJ-JR Document 63-2 Filed 03/26/19 Page 2 of 3
Attachment 1


                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
      COURT CASE NUMBER: CR18-1256 TUC CKJ (JR); NOTICE OF FORFEITURE

       Notice is hereby given that on February 08, 2019, in the case of U.S. v. Joshua Joel
Pratchard, Court Case Number CR18-1256 TUC CKJ (JR), the United States District
Court for the District of Arizona entered an Order condemning and forfeiting the following
property to the United States of America:

       9mm caliber rifle bearing the marking "SD Tactical, Pacific Beach, CA, AR-9," Ser
       No: SD071082 (18-FBI-006955) which was seized from Unknown on April 14, 2018
       at Unknown Location, located in Tucson, AZ

       Miscellaneous firearms and ammunition seized from a 2018 Ford F-150, VIN
       1FTEW1EG8JKD08460, registered to Second Chance Fields in the possession of
       Joshua Pratchard (18-FBI-006956), including the following items: One Silencer;
       One .45 caliber pistol with markings "SD Tactical Pacific Beach, CA, 1911 A1", Ser
       No: SD012916; One .300 Blackout caliber rifle with markings "300 Blackout", Ser
       No: None; One AR-15 type rifle, .223 caliber, Ser No: None; 51 rounds of .45
       caliber ammunition; 119 rounds of 7.62x35 ammunition; 149 rounds of .223
       ammunition, which were seized from Joshua Pratchard on June 01, 2018 at 275 N.
       Commerce Park Loop, located in Tucson, AZ

       Miscellaneous firearms and ammunition (18-FBI-006957), including the following
       items: One 300 Blackout caliber rifle, Ser No: None; One Silencer; 155 rounds of
       .223/5.56 ammunition; 768 rounds of 7.62x35 ammunition; 107 rounds of .45
       caliber ammunition, which were seized from Unknown on June 01, 2018 at
       Unknown Location, located in Tucson, AZ

       Miscellaneous firearms and ammunition seized from a 1985 Chevrolet motorhome,
       VIN #1GBKP37W0F3345248 registered to Joe Adams (18-FBI-006958), including
       the following items: One .45 caliber handgun with markings "SD Tactical Pacific
       Beach, CA, 1911 Ultra 45", Ser No: SD990809; 7 rounds of .45 caliber ammunition;
       106 rounds of .223/5.56mm ammunition; 2 rounds of 7.62x35mm ammunition,
       which were seized from Unknown on June 19, 2018 at 19955 S. State Rt 286,
       located in Tucson, AZ

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (February 13, 2019) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, 405 West Congress Street, Suite 1500, Tucson,
AZ 85701, and a copy served upon Assistant United States Attorney Beverly K.
      Case 4:18-cr-01256-CKJ-JR Document 63-2 Filed 03/26/19 Page 3 of 3
Anderson, 405 W. Congress Street, Suite 4800, Tucson, AZ 85701. The ancillary petition
shall be signed by the petitioner under penalty of perjury and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property, the time and
circumstances of the petitioner's acquisition of the right, title and interest in the forfeited
property and any additional facts supporting the petitioner's claim and the relief sought,
pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Beverly K. Anderson, 405 W. Congress Street, Suite 4800, Tucson, AZ 85701.
This website provides answers to frequently asked questions (FAQs) about filing a petition
for remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
